JOHNSON, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Me. Glad: In this appeal to reappraisement I offer to stipulate that the items that we will subsequently mention were freely offered for home consumption during the period of exportation, and therefore, the basis of value is the foreign value as defined under Section 402(f) of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938, as follows:
For item number 999/H6, foreign value was Deutsche marks 41.00, less 25 per cent, less 2 per cent.
For item 999 B, foreign value was Deutsche marks 4.60, less 25 per cent, less 2 per cent.
For item number 323/H5, foreign value was Deutsche marks 35.30, less 25 per cent, less 2 per cent.
For item number 53/EK, foreign value was Deutsche marks 21.60, less 25 per cent, less 2 per cent.
*642■ For item number 3200, foreign value was Deutsche marks 19.50, less 25 per cent, less 2 per cent.
For item number 3204-0-1, foreign value was Deutsche marks 28.40, less 25 per cent, less 2 per cent.
For item number .3204-1-2, foreign value was Deutsche marks 33.00, less 25 per cent, less 2 per cent.
For the item number 3204-2-3, foreign value was Deutsche marks 38.50, less 25 per cent, less 2 per cent.
For the item number 3204-3-4, foreign value was Deutsche marks 44.00, less 25 per cent, less 2 per cent.
And the item number 3213, foreign value was Deutsche marks 41.60, less 25 per cent, less 2 per cent.
Mr. FitzGibboet : The Government so stipulates.
Mr. Glad: I offer to stipulate that as to the above items there was not a higher export value during the period of exportation of those items in question.
Mk. FitzGibbon : Government so stipulates.
Mr. Glad: I offer to stipulate values given for foreign values were net packed.
Mr. FitzGibbon : That is agreed.
Mr. Glad : The appeal is abandoned as to all other items which may appear on the invoice.
On the agreed facts, I find that the foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the merchandise described below and that such values are as follows:
Item number 999/H6, Deutsche marks 41.00, less 25 percent, less 2 percent, net packed
Item number 999 B, Deutsche marks 4.60, less 25 percent, less 2 percent, net packed
Item number 323/H5, Deutsche marks 35.30, less 25 percent, less 2 percent, net packed
Item number 53/EK, Deutsche marks 21.60, less 25 percent, less 2 percent, net packed
Item number 3200, Deutsche marks 19.50, less 25 percent, less 2 percent, net packed
Item number 3204-0-1, Deutsche marks 28.40, less 25 percent, less 2 percent, net packed
Item number 3204-1-2, Deutsche marks 33.00, less 25 percent, less 2 percent, net packed
Item number 3204-2-3, Deutsche marks 38.50, less 25 percent, less 2 percent, net packed
Item number 3204-3-4, Deutsche marks 44.00, less 25 percent, less 2 percent, net packed
*643Item number 3213, Deutsche marks 41.60, less 25 percent, less 2 percent, net packed
As to all other items of merchandise, the appeal, having been abandoned, is dismissed.
Judgment will be rendered accordingly.